Citation Nr: 0918315	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  06-17 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty in the 
U. S. Army from July 1968 to March 1970.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a November 2005 rating decision of the Waco, Texas Department 
of Veterans Affairs (VA) Regional Office (RO).  The Veteran 
testified at a July 2007 hearing held at the RO before a 
Decision Review Officer (DRO).  A transcript of that hearing 
is of record.


FINDINGS OF FACT

1.  An unappealed rating decision in September 2003 denied an 
appeal to reopen a claim of service connection for PTSD on 
the basis that there was no corroborating evidence of an in-
service stressor and no diagnosis of PTSD based on a verified 
in-service stressor.

2.  Evidence received since the September 2003 rating 
decision does not relate to unestablished facts necessary to 
substantiate the Veteran's claim of service connection for 
PTSD.


CONCLUSION OF LAW

Evidence received since the September 2003 rating decision is 
not new and material and the claim of service connection for 
PTSD may not be reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 159(b)(1)(including, as amended May 30, 2008, 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The notice requirements of the VCAA 
apply to all 5 elements of a service connection claim, 
including the rating assigned and the effective date of the 
award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim.  By VCAA letter of August 
2005, he was informed of the evidence and information 
necessary to substantiate that claim; the evidence VA was 
responsible for providing; and the evidence he was 
responsible for providing.  This notice was issued prior to 
the RO determination in November 2005 denying service 
connection.  Additionally, the August 2005 letter instructed 
the Veteran that since his claim for service connection of 
PTSD had been subject to a previous final denial, he needed 
to submit new and material evidence in order to reopen his 
claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  It also 
explained what kind of evidence would be new and material and 
defined these terms.  The August 2005 letter also informed 
the Veteran that since his previous claim had been denied 
because there was no verified in-service stressor and no 
diagnosis of PTSD linked to such a stressor, he needed to 
submit evidence that would allow verification of a stressor 
and a related diagnosis.  Additionally, in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a July 
2006 Supplemental Statement of the Case (SSOC) informed the 
Veteran of disability rating and effective date criteria.  
March 2007 and August 2007 SSOCs then readjudicated the claim 
after the Veteran and his representative responded and 
additional development was completed.  He has had ample 
opportunity to respond/supplement the record and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred along the way.  

The Veteran's service personnel records (SPRs) and service 
treatment records (STRs) are associated with his claims file, 
and pertinent post-service treatment records have been 
secured.  The Veteran has not identified any pertinent 
evidence that is outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.


B.  Factual Background

Service connection for PTSD was originally denied in a 
November 1997 rating decision from which the Veteran did not 
file an appeal.  A September 2003 rating decision again 
denied service connection for PTSD, on the basis that a 
verified in-service stressor had not been shown and a 
diagnosis of PTSD based on a verified stressor had not been 
provided.  He was notified of, and did not file a notice of 
disagreement with, the denial.  His claim to reopen was 
received in July 2005. 

The evidence of record in September 2003 included the 
Veteran's DD Form 214, his SPRs showing that he was assigned 
to the 285th and the 387th Transportation Companies while in 
Vietnam, and the VA examination report of September 2002 
diagnosing PTSD.  Also of record was the Veteran's written 
statement regarding stressors of: being under fire and mortar 
attack immediately upon his arrival at Bien Hoa, Vietnam, in 
March 1969; a gun-ship attack while he was on guard duty in 
Qui Nhon in June 1969; and an attack on the motor pool 
attached to the 285th Transportation Company in August 1969 
which resulted in the death of his friend.

Evidence received since September 2003 includes: VA treatment 
records regarding diagnosis and treatment of PTSD, the 
Veteran's DD Form 214, his Notice of Disagreement (NOD) with 
the November 2005 rating decision, his substantive appeal (VA 
Form 9), the Statement of Accredited Representative, and a 
transcript of the July 31, 2007 DRO hearing.  In these 
documents, the Veteran identified the following stressors: 
being under fire and mortar attack when he arrived at Bien 
Hoa, Vietnam, in March 1969; having a friend killed in action 
during an attack on the motor pool while he was stationed at 
Qui Nhon; and being shot at while standing guard duty when he 
was in Qui Nhon. 


C.  Legal Criteria and Analysis

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108.

"New and material evidence" is defined in 38 C.F.R. § 
3.156(a).  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court concluded that a determination as to whether evidence 
is new is separate from a determination as to whether the 
evidence is material.  If the Board determines that the 
evidence is not new, then it is not necessary to continue the 
analysis to determine whether it is material.  Id. at 327.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  38 
C.F.R. § 3.304(f).

Where the Veteran did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
Veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors and his testimony must be 
corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

When there is an approximate balance between positive and 
negative evidence on a material issue in contention, the 
benefit of the doubt in resolving each such issue must be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  If so, the claim is denied; 
if the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Because the Veteran's claim was previously denied based on a 
finding that there was no corroborating evidence of an in-
service stressor and thus no diagnosis of PTSD based on a 
verified stressor, for evidence to be new and material, it 
would have to provide information (beyond that already in the 
record) regarding the claimed in-service stressor(s) 
sufficient to allow the RO to request a stressor verification 
search.  

Here, the information provided by the Veteran, including his 
assigned units, the dates of the alleged stressor events, and 
the location in which they occurred, was already contained in 
the claims file.  Without the inclusion of any additional 
data (i.e., the name of the Veteran's friend who was killed 
in action and/or the unit to which he was assigned), the 
additional information does not meet the legal standard for 
"new" evidence.  Thus, the question of whether this 
information is "material" need not be addressed.  Vargas-
Gonzales v. West, 12 Vet. App. at 327.

Moreover, while the Veteran has supplied additional evidence 
showing diagnosis and treatment of PTSD, such diagnosis was 
already established.  What has yet to be established is a 
link between this diagnosis and a verified in-service 
stressor.  Consequently, this evidence is also not "new" 
evidence, as it does not pertain to an unestablished fact.  
As explained above, there is no need to address the 
materiality is of this information.

The additional evidence provided by the Veteran does not 
relate to an unestablished fact necessary to substantiate the 
claim.  Hence, the preponderance of the evidence is against 
the Veteran's claim to reopen and it must be denied.




ORDER

The appeal to reopen a claim of service connection for PTSD 
is denied.


____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


